HURLEY, Judge,
dissenting:
The trial court ruled that a warrantless search of the defendant’s hotel room was illegal. Consequently, the court suppressed some — but not all — of the evidence found in the hotel room. In my view, the trial court erred when it ruled that the defendant lacked standing to contest the seizure of money found under a mattress in the hotel room. Furthermore, I cannot agree with my colleagues’ assessment that the subsequent admission of this money into evidence was harmless error. See Chapman v. California, 386 U.S. 18, 87 S.Ct. 824, 17 L.Ed.2d 705 (1967). Therefore, I respectfully dissent.